Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending. Claims 1, 9 and 15 are independent.
This Application was published as U.S. 20220229995.
            Apparent priority: 21 January 2021.
	The term “feature” is broad.  It is only in Claim 4 that we begin to know that a “feature” could be: role, dialogue turn, dialogue token, or token pair relationship.  

    PNG
    media_image1.png
    662
    576
    media_image1.png
    Greyscale

In addition to the term “feature” being broad, the other terms used in the other Claims are also in need of particular definitions inside the Claim language.

Role: “[0045] In an aspect, given a dialogue context and feature significance scores, the feature selector component 620 can determine which features to present to a human user via a user interface for their reference. The feature selector component 620 can be customizable (e.g., based on user feedback, as discussed below with respect to FIG. 11) to focus on different aspects of semantic interpretation. These aspects can include generic lexical semantics involving functional words that play roles in compositional meanings, e.g., A-negate-B, A-referred-as-B, etc. These aspects can also include relationships between content words at the n-gram level that indicate task-related specific knowledge. These aspects can further include higher level significance for a certain turn and/or interlocutor that indicates the subtasks and/or dialogue segmentations.”

The various “components” in system Claims 1-8 fall under the “a memory that stores computer executable components; and a processor that executes computer executable components stored in the memory, wherein the computer executable components comprise” and are therefore computer programs stored in the memory.  They are Not subject to 35 U.S.C. 112(f) interpretation.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The independent Claims include the following: 
1. A system comprising: 
…
a feature extraction component that extracts features from a dialogue model independently from the dialogue model, the features comprising input features provided to the dialogue model and output features produced via the dialogue model in response to the input features; and
The same phrase is repeated 6 times in the Specification in addition to the 3 times in the 3 independent Claims.  However, none of the occurrences sheds any light as to what might have been intended.  What does is mean to extract features from a dialogue model independently from the dialogue model?
This phrase is not given any weight in the interpretation of the Claim because the Examiner has no idea what the inventors mean by it.

The dependent Claims inherent the indefiniteness.  Additionally, the dependent Claims do not include any language that expands upon the concept and can clarify it.

To overcome the rejection:  remove or elaborate inside the Claim and point to the location of support for any added language in the Specification.

(Further, as noted in the art rejection of the individual Claims, the terminology of the Claim needs to be defined with particularity inside the Claim language.) 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 9, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Galitsky (U.S. 20200184155).
Galitsky is directed to extracting questions and answers from a narrative text in order to generate a discourse structure.  “[0027] Techniques are disclosed for generating a discourse structure from text. For example, disclosed techniques use discourse analysis to identify questions and answers from text. The questions and answers can be used for providing a virtual dialogue and/or generating training data for machine-learning models.”  Galitsky annotates the text by inserting questions where it is appropriate and by annotating the answer with a label.  “[0028] … The method further annotates the text by labeling the satellite elementary discourse unit as an answer. The method further outputs the annotated corpus of text.”
In the course of analyzing the input text, various types of relationships/ interactions between fragments/segments of text need to be determined and discovered.  “[0028] For example, a method for dialogue construction includes constructing, from text that includes fragments, a discourse tree that represents rhetorical relationships between the fragments. The discourse tree includes nodes. Each nonterminal node represents a rhetorical relationship between two of the fragments and each terminal node of the nodes of the discourse tree is associated with one of the fragments….”  Figures 2-14 and 17-18 show the relationships between fragments.
 The question/answer outputs of Galitsky and the purported use for a chatbot ([0093]-[0096]) point to same IVR structure that is the subject of the instant Application.

Galitsky is very close to the instant Application.  The different lies in the emphasis of the instant Application on the “visualization” which is lacking in Galitsky.

(See also Kelsey in the Conclusion that is directed to extracting question-answer pairs from an input text.)

Regarding Claim 1, Galitsky teaches:
1. A system comprising: 
a memory that stores computer executable components; and [Galitsky, Figure 22, “Storage Subsystem 2218.”]
a processor that executes computer executable components stored in the memory, wherein the computer executable components comprise: [Galitsky, Figure 22, “Processing Unit 2204.”]
a feature extraction component that extracts features from a dialogue model independently from the dialogue model, the features comprising input features provided to the dialogue model and output features produced via the dialogue model in response to the input features; and [Galitsky, Figure 1, “Dialogue Application 102” can teach the “dialogue model” of the Claim.  The “output text 140” includes the extracted “features” which are extracted from the “Input text 110” by the “computing device 101” / “feature extraction component.”  The questions 141, 142, 143 in the “output text 140” include the “output features” that are produced by the “dialogue application 102” / “dialogue model” in response to the analysis of the “text segments/fragments/spans” / “input features” in the “input text 110.”]
a model interpreter component that analyzes a dialogue context associated with the features extracted by the feature extraction component by identifying pairwise interactions between respective ones of the features. [Galitsky, Figures 2-5, 7-14, and 17-19 show the text spans / features and their relationship or context.  Figure 1, in the “output text 140,” the pairs of question and answers that are generated and extracted “identify pairwise interactions” between questions and answers / features which show various “contexts” of elaboration (Figure 2), enablement (Figure 3), circumstance, sequence, contrast, joint, motivation (all in Figure 4) and other “contexts” such as “attribution” (Figure 5), “condition” (Figure 7), “contrast” and “cause” (Figure 8).  See “Classification of Request-Response Pairs” in [0124]-[0129].  Figures 2, 3, 4, and 5 show different discourse trees that show the pairwise relationship/interaction between different “text span” segments including “elaboration,” “enablement,” “contrast,” etc.  “[0235] Dialogue application 102 can use the annotated corpus of text for different applications. Alternatively, dialogue application 102 can output the questions and/or answers as discrete entities….”  See Table 1 in [0060] and Table 2 in [0061] for all the types of “Relations”/ “context” between “text spans” (segments or fragments of text) / “features.”]

Claim 9 is a method claim with limitations corresponding to the limitations of Claim 1 and is rejected under similar rationale.
Claim 15 is a computer program product system claim with limitations corresponding to the limitations of method Claim 1 and is rejected under similar rationale.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-8, 10-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Galtisky in view of Carter (U.S. 20170228368).
Regarding Claim 2, Galitsky teaches:
2. The system of claim 1, wherein the computer executable components further comprise: 
a feature constructor component that generates visual representations of the pairwise interactions between selected ones of the features and facilitates respectively rendering the visual representations on a display device, [Galitsky, Figure 1, the “output text 140” is being displayed on a display to the user as is the “input text 110” and the “pairwise interactions between selected ones of the features” are shown as generated questions 141-143 that appear next to the text segment that led to the generation of the question.   “[0054] Dialogue application 102 receives input text 110. Examples of input text 110 include strings of interactions between agents and a customer, a text log, or a message can output text or interactions, e.g., questions and answers, on a display. From the input text 110, dialogue application 102 generates questions and inserts the questions into the text at appropriate locations. For example, as depicted, output text 140 includes input text 130 with generated questions 141-143.”  “[0235] Dialogue application 102 can use the annotated corpus of text for different applications. Alternatively, dialogue application 102 can output the questions and/or answers as discrete entities. Examples of suitable applications include training classification models, providing a virtual dialogue to a user, and generating training data in a second domain from available training data in a first domain.”   “[0325] User interface output devices may include a display subsystem, indicator lights, or non-visual displays such as audio output devices, etc….”]  [The display of the input text 110 is expressly taught the display of the output text 140 is taught by Figure 1 and:  “[0028] … The method further annotates the text by labeling the satellite elementary discourse unit as an answer. The method further outputs the annotated corpus of text.”  “[0054] Dialogue application 102 receives input text 110. Examples of input text 110 include strings of interactions between agents and a customer, a text log, or a message can output text or interactions, e.g., questions and answers, on a display. …”]  
resulting in improved accuracy of automation tasks performed on a computing system via the dialogue model. [This limitation is not limiting.  It is aspirational. Claims a result.]
Galitsky appears to teach that the output text showing the questions and answers is displayed to the user in Figure 1 and at [0054].  However, the text in [0054] is somewhat cryptic due to poor grammar.
Carter expressly teaches and shows:
a feature constructor component that generates visual representations of the pairwise interactions between selected ones of the features and facilitates respectively rendering the visual representations on a display device, resulting in improved accuracy of automation tasks performed on a computing system via the dialogue model. [Carter is directed to smart visualization in order to help the user make smarter decisions and Figures 9-12 include visualization of features which include text segments with a particular relationship.  “[0078] … By using mathematical filtering techniques to identify the top options based on multiple criteria, the service can help decision makers explore the trade-offs between options when making complex decisions. The service combines smart visualization and analytical recommendations for easy and intuitive exploration of trade-offs. A user specifies objectives, preferences, and priorities; the service filters out less attractive options to encourage the user's exploration of the remaining optimal candidates. In this way, the service helps decision makers consider only the goals that matter most and only the best options to make a final, informed decision.”  “[0106] FIG. 11 depicts example screens of display for deepening linguistic output in accordance with an illustrative embodiment. Higher level lexical semantics also provide implicit knowledge and supply information not given in the text but critical to the solution. Screen of display 1100 identifies entities “farmer,” “river,” and “boat.” Screen of display 1101 shows the lexical semantics annotations of “river” being a conveyance. Screen of display 1102 shows the lexical semantics annotations of “boat” being a conveyor and “farmer” being an operator of the conveyor.”]

    PNG
    media_image2.png
    454
    646
    media_image2.png
    Greyscale

Galitsky and Carter pertain to natural language understanding for the purpose of determining relationships between pairs of entities in the input text and it would have been obvious to combine the visualization features of Carter with the system of Galitsky which apparently only shows the end result in order to provide flexibility of interaction with a visual interface for the user of the system.  This combination falls under combining prior art elements according to known methods to yield predictable results or use of known technique to improve similar devices (methods, or products) in the same way. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Regarding Claim 3, Galitsky teaches 
3. The system of claim 2, wherein the computer executable components further comprise: 
a feature aggregator component that computes interaction scores for respective ones of the pairwise interactions identified by the model interpreter component based on a feature significance criterion; and [Galitsky teaches two types of “similarity measure” which teaches the “interaction score” of the Claim.  The question and answer teach the features of the Claim.  “[0125] Dialogue application 102 can determine similarity between question-answer pairs using different methods. For example, dialogue application 102 can determine level of similarity between an individual question and an individual answer. Alternatively, dialogue application 102 can determine a measure of similarity between a first pair including a question and an answer, and a second pair including a question and answer.”  Galitsky also teaches:  ““[0098] … By using both rhetoric relations and communicative actions, aspects described herein can correctly recognize valid request-response pairs. To do so, aspects correlate the syntactic structure of a question with that of an answer….”  Any of these can teach the “interaction score” of the Claim considering no definition is provided for it. ] (Note the Written Description of the instant Application appears to refer to a correlation value [0037].  Define key terms inside the Claim language and refer to support in the Specification.)
a feature selector component that selects the selected ones of the features based on the interaction scores computed by the feature aggregator component. [Galitsky teaches that other pairs of question-answer (features) are “selected” / deemed to include the correct answer from a process of comparison with the valid question-answer pairs by use of a “combined similarity score”:  “[0126] For example, dialogue application 102 uses classification model 120 trained to predict matching or non-matching answers. Dialogue application 102 can process two pairs at a time, for example <q1, a1> and <q2, a2>. Dialogue application 102 compares q1 with q2 and a1 with a1, producing a combined similarity score. Such a comparison allows a determination of whether an unknown question/answer pair contains a correct answer or not by assessing a distance from another question/answer pair with a known label. In particular, an unlabeled pair <q2, a2> can be processed so that rather than “guessing” correctness based on words or structures shared by q2 and a2, both q2 and a2 can be compared with their corresponding components q1 and a2 of the labeled pair <q2, a2> on the grounds of such words or structures. Because this approach targets a domain-independent classification of an answer, only the structural cohesiveness between a question and answer can be leveraged, not ‘meanings’ of answers.”]
(Carter: “[0069] A logical anomaly can actually be presented as a high ratio of densities value. If two things are always found in the same context together, they will have a consistent ratio of densities score, which may be high. Instead of an anomaly, this indicates a truth. ….”  “[0070] Consider the following example. In a medical report, it may have the pair suture->incision evenly distributed. That represents a fact. But in one case, the pair tape->incision appears. The pair suture->incision has a score that is higher, e.g., 26. That indicates it is a common pair, i.e., “a fact.” …” “[0093] …FIG. 7 shows the main user interface, which is essentially the statistical side of the solution engine 312. In other words, after all the entities are loaded into the system, the solution engine 312 analyzes the text both syntactically (e.g., FIG. 8) and statistically (e.g., FIG. 7) for derivable relationships. Solution engine 312 scores these relationships in terms of the statistical coefficient.”)

Regarding Claim 4, Galitsky teaches 
4. The system of claim 3, wherein the feature significance criterion comprises a criterion selected from a group comprising 
role significance, dialogue turn significance, dialogue token significance, and token pair relationship significance. [Galitsky, [0126] above teaches that a second pair of question and answer is selected/ deemed correct based on a combined similarity score / “token pair relationship” with a pair that is considered correct.  Evaluating the correctness of the <q2, a2> pair teaches determining the “token pair relationship significance.”]  [Define inside the Claim language what is intended by “significance” and how this “significance” is quantified.]

Regarding Claim 5, Galitsky teaches 
5. The system of claim 3, wherein the pairwise interactions comprise 
an interaction between a first feature and a second feature of the features as selected from a group comprising a negation of the first feature by the second feature and anaphora exhibited by the first feature and the second feature. [Galitsky, Figures 11 and 14.  With respect to Figure 11:  “[0134] The straight edges of this graph are syntactic relations, and curvy arcs are discourse relations, such as anaphora, same entity, sub-entity, rhetoric relation and communicative actions. …”  “[0159] FIG. 14 represents a greedy approach to representing linguistic information about a paragraph of text. The straight edges of this graph are syntactic relations, and curvy arcs are discourse relations, such as anaphora, same entity, sub-entity, rhetoric relation and communicative actions. The solid arcs are for same entity/sub-entity/anaphora relations, and the dotted arcs are for rhetoric relations and communicative actions. Oval labels in straight edges denote the syntactic relations. Lemmas are written in the boxes for the nodes, and lemma forms are written on the right side of the nodes.”] [Galitsky, Figure 4 includes “contrast” but not negation.]
(Carter: “[0097] As depicted in FIG. 8, deep parsing gives implicit logical rational structure to the facts of the problem. Deepening the linguistic output, the deep parser adds lexical information to create further logical implementations. Performing shallow parsing results in the following: wolf=noun, cabbage=noun, farmer=noun, boat=noun, river=noun, cross=verb, have to =verb(modal), can=verb(modal), not=negation, but=conjunction, just=adverb. The parts of speech of these words carry with them an implicit syntactic ordering. In deep parsing, this structure is stored with the text as shown in FIG. 8.”}
(See Kelsey in the Conclusion section also.)

Regarding Claim 6, Galitsky mentions displaying the output as shown in Figure 1 but does not elaborate.  The various Graphs in Figures 2-14 and 17-19 are for the benefit of a viewer.  But this is not taught expressly.
Carter teaches 
6. The system of claim 5, wherein the visual representations generated by the feature constructor component comprise 
visual emphasis of the first feature and the second feature and an annotation of the interaction between the first feature and the second feature. [Carter, Figure 11 shows that the features: Farmer, River, and Boat are visually emphasized and the Annotations of the interactions are shown in the windows 1101, and 1102 opening in the first window 1100.  “[0106] FIG. 11 depicts example screens of display for deepening linguistic output in accordance with an illustrative embodiment. Higher level lexical semantics also provide implicit knowledge and supply information not given in the text but critical to the solution. Screen of display 1100 identifies entities “farmer,” “river,” and “boat.” Screen of display 1101 shows the lexical semantics annotations of “river” being a conveyance. Screen of display 1102 shows the lexical semantics annotations of “boat” being a conveyor and “farmer” being an operator of the conveyor.”]
Rationale as provided for Claim 2 as this Claim pertains to aspects of visualization.

Regarding Claim 7, Galitsky is not focused on visualization.
Carter teaches 
7. The system of claim 3, wherein the computer executable components further comprise: 
a user feedback component that receives user preferences corresponding to the visual representations, [Carter is directed to “smart visualization” and allows the user to enter his preferences and t “[0078] … The service combines smart visualization and analytical recommendations for easy and intuitive exploration of trade-offs. A user specifies objectives, preferences, and priorities; the service filters out less attractive options to encourage the user's exploration of the remaining optimal candidates. In this way, the service helps decision makers consider only the goals that matter most and only the best options to make a final, informed decision.”]
wherein the feature selector component selects the selected ones of the features further based on the user preferences. [Carter, “[0078] … the service filters out less attractive options to encourage the user's exploration of the remaining optimal candidates. In this way, the service helps decision makers consider only the goals that matter most and only the best options to make a final, informed decision.”]
Rationale similar to that provided for Claim 2 as it pertains to the visualization aspects.

Regarding Claim 8, Galitsky teaches 
8. The system of claim 2, wherein the feature constructor component facilitates respectively rendering the visual representations as an overlay to displayed output features rendered via the dialogue model. [Galitsky, Figure 1, shows that in the output text 140 the Questions 141, 142, 143 are depicted as an overlay over the original content of the input text 110.]
Note also Figure 11 of Carter and the overlay of Highlighting of certain terms/Features and overly of Annotation windows over the main window.

Claim 10 is a method claim with limitations corresponding to the limitations of Claim 2 and is rejected under similar rationale.
Claim 11 is a method claim with limitations corresponding to the limitations of Claim 3 and is rejected under similar rationale.
Claim 12 is a method claim with limitations corresponding to the limitations of Claim 4 and is rejected under similar rationale.
Claim 13 is a method claim with limitations corresponding to the limitations of Claim 5 and is rejected under similar rationale.
Claim 14 is a method claim with limitations corresponding to the limitations of Claim 7 and is rejected under similar rationale.

Claim 16 is a computer program product system claim with limitations corresponding to the limitations of method Claim 2 and is rejected under similar rationale.
Claim 17 is a computer program product system claim with limitations corresponding to the limitations of method Claim 3 and is rejected under similar rationale.
Claim 18 is a computer program product system claim with limitations corresponding to the limitations of method Claim 4 and is rejected under similar rationale.
Claim 19 is a computer program product system claim with limitations corresponding to the limitations of method Claim 5 and is rejected under similar rationale.
Claim 20 is a computer program product system claim with limitations corresponding to the limitations of method Claim 7 and is rejected under similar rationale.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kelsey (U.S. 20180260472):
Similarity score; anaphora resolution
[0003] Natural language processing (NLP) has made great strides in recent years in areas such as machine translation, speech processing, and search. “Question generation” refers to the act of automatically generating questions from source text documents, and is used for purposes such as training and educational testing. Question generation also encompasses the generation of answers. Though it can be applied in a wide variety of settings, the field of question generation has received relatively little attention. Present techniques for automated question generation have a number of limitations. For example, the generated questions may be limited to simple forms (e.g. similar to fill-in-the-blank), may not have a unique correct answer, or may not be well crafted (e.g. a person may readily distinguish that a particular question would not have been created by a person conversant with the language and subject matter). Often, alternatives to the correct answer are needed (e.g. in a multiple choice test or a true-false test); such alternatives are termed “distractors”. However, these “distractors” either may not be generated or may be of poor quality. Moreover, a set of generated questions may not provide good coverage of the source material when viewed collectively. Accordingly, there remains a need for improved natural language techniques for question generation and related problems.
[0006] In some examples, the source document can be a machine-readable facsimile of human-readable text organized in sentences and paragraphs. The criterion for a given passage to be selected can be that the given passage has a similarity at least equal to a content relevancy threshold, relative to at least one subject matter descriptor of the source document. The transforming of text passages can include replacement of selected coreferences based on their likelihoods of correct resolution as determined by the coreference analysis. This transformation can include identifying coreferences in the text passage including one or more of anaphora, cataphora, endophora, or exaphora. The identified coreferences can be classified according to a plurality of coreference types having varying levels of difficulty for correct resolution. Initially, coreferences of a first type can be selected, the first type being the easiest to resolve. The text passage can be analyzed, optionally in conjunction with other ontological resources, to determine most probable resolutions of the initially selected coreferences, which can then be replaced according to their probability of correct resolution. Subsequently, the text passage can be regenerated with one or more of the initially selected coreferences resolved and replaced. A new selection of coreferences of a second type can be made, wherein the second type is the next most easily resolved type of coreference after the first type. The text passage can be analyzed to determine most probably resolutions of the newly selected coreferences, which can then be resolved and replaced, dependent on their probabilities of correct resolution. The sequence of coreference analysis, selection of coreferences, and replacement of selected coreferences can be repeated, either a predetermined number of times, or until a threshold condition is reached. A single text fragment can correspond to less than an entire sentence of the source document, or a single sentence, or multiple sentences. A combined semantic-syntactic pattern can include a plurality of nodes representing respective syntactic parts of a text fragment. At least one node can have an associated semantic attribute, and at least one pair of nodes can be coupled by a relationship attribute. A degree of a combined semantic-syntactic pattern can be defined as a number counting at least all nodes, all semantic attributes, and all relationship attributes of the combined semantic-syntactic pattern. The matching between a given text fragment and a given pattern can include comparing the nodes, their corresponding semantic attributes, and the relationship attributes, to determine a matching score. If the matching score is at least equal to a matching threshold, then the given text fragment can be selected. A combined semantic-syntactic pattern can include an emphasis attribute or non-local semantic content. Combined semantic-syntactic patterns or selectors can be chosen from a library based on classifications of desired questions. The classifications can be based on Bloom's taxonomy or a similar educational taxonomy.
[0078] To generate distractors, the document can be searched for snippets matching the answer. The vector of these snippets can be compared with a vector of the correct answer to find enough semantic similarity to be plausible, but not so much that the snippet is synonymous with the answer. Similarity can be determined by a Kullback-Leibler distance, a cosine distance, rank correlation, or another similarity measure, optionally with weights assigned to the vector space dimensions. Additional rules can be applied to improve the quality of distractors.
[0086] Distractors can be ranked based on a determination whether they are likely to pass as indistinguishable from human-created distractors. Distractor ranking can also employ an index of semantic relatedness between key words in the distractor as compared to the answer. Very closely related distractors may not be sufficiently distinguishable from the correct answer and could be ranked low. Very distant distractors may be sufficiently off-topic so as to be readily discarded by a test subject, and could also be ranked low. In between are distractors that have sufficient similarity to be topically related, but not so much similarity as to be synonymous. Distractors in such a range can be denoted as having “non-synonymous similarity” to the answer. By way of illustration, candidates with similarity scores S, relative to the correct answer, below 0.85 can be determined to have ≤2% likelihood of being judged synonymous with the correct answer, while candidates with S>0.93 can be determined to have ≥50% likelihood of being judged synonymous. Also, candidates with S<0.3 can be determined to be have ≥50% probability of being deemed irrelevant, while candidates with similarity scores above 0.6 can be determined to have ≤2% probability of being deemed irrelevant. In this illustration, candidates having similarity scores, relative to the correct answer, between 0.6 and 0.85 are likely to be considered relevant or similar but are unlikely to be considered synonymous, and accordingly 0.6≤S≤0.85 can be used as the range of non-synonymous similarity. In other examples, different thresholds can be used. In this illustration, there is also a range of similarity scores 0.85<S≤0.93 where a candidate is not sufficiently similar to be deemed an acceptable alternative answer, yet not sufficiently dissimilar to be deemed a viable distractor.
[0111] As with other patterns, ByGerundsBeard can be matched to a text fragment degree by degree. Each comparison of a node, attribute, or relationship results in a numerical score, which can be one for a perfect match, zero for a perfect mismatch, or varying scores in between. Non-binary scores can be due to different factors, including (i) indeterminacy of resolution or usage of a word or expression being compared, or (ii) a reference attribute of the pattern is non-binary, for example “bright color” would give red or orange a better score than gray or brown. The matching scores of each degree can be combined to derive a composite matching score for a candidate text fragment when compared to a given combined semantic-syntactic pattern. For example, matching scores for each degree can be added or multiplied to obtain a composite matching score. The individual or composite matching scores can be rated against the maximum possible match score. If the matching score is at least equal to a matching threshold, then the ByGerundsBeard processing can continue.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIBA SIRJANI whose telephone number is (571)270-1499. The examiner can normally be reached on 9 to 5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Fariba Sirjani/
Primary Examiner, Art Unit 2659